United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Memphis, TN, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-97
Issued: September 9, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
ALEC J. KOROMILAS, Chief Judge
COLLEEN DUFFY KIKO, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On October 13, 2009 appellant filed a timely appeal from a May 5, 2009 merit decision
of the Office of Workers’ Compensation Programs that denied her claim. Pursuant to 20 C.F.R.
§§ 501.2(c) and 501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant established that she sustained an injury in the performance
of duty causally related to her employment.
FACTUAL HISTORY
On February 3, 2009 appellant, a 60-year-old mail processing clerk, filed an occupational
disease claim (Form CA-2) for bilateral carpal tunnel syndrome as well as leg and knee
conditions which she attributed to “repetitive use” of her hands, wrists and fingers to process
mail. In addition to “manipulation[,] verification and lifting of mails,” appellant also attributed
her condition to “repetitive use of legs/knees” to perform employment duties involving
“constant” bending, stooping and standing and “expos[ure] to a cold work area.” Appellant first

became aware of her conditions and that it was caused by her federal employment on
February 1, 2008.
Appellant submitted results from diagnostic tests as well as a report and notes bearing
illegible signatures.
Appellant submitted reports, dated September 18 and October 9, 2008, in which
Dr. Miles M. Johnson, a Board-certified physiatrist, presented findings following an
electromyography. Dr. Johnson diagnosed right and left wrist carpal tunnel syndrome.
On November 10, 2008 Dr. George S. Flinn, a Board-certified radiologist, reported
findings following a peripheral vascular examination of appellant’s lower extremities. He
diagnosed mild occlusive arterial disease changes in appellant’s left lower extremity and also
noted that a study of appellant’s right lower extremity was normal.
Appellant submitted a January 14, 2009 report, in which Dr. George W. Wood, II, a
Board-certified orthopedic surgeon, presented findings on examination and diagnosed cervical,
thoracic and lumbar arthritis, conditions which he states were “exacerbated” by “work stress and
repetitive work activity.”
In a March 13, 2009 note, appellant described her history of injury and the employment
activities that she deemed responsible for her condition.
In an April 16, 2009 note, Dr. Marsha V. Lee, a family physician, noted:
“[Appellant] has recently been diagnosed with carpal tunnel syndrome in both
wrists. This condition is typically caused by repetitive motions and given her job
description, is most likely work related.”
By decision dated May 5, 2009, the Office denied the claim because appellant failed to
establish the employment factors she deemed responsible for her condition and, further, the
medical evidence did not demonstrate that compensable employment factors caused a medicallydiagnosed condition.
LEGAL PRECEDENT
An employee seeking benefits under the Federal Employees’ Compensation Act1 has the
burden of proof to establish the essential elements of his claim by the weight of the evidence,2
including that he sustained an injury in the performance of duty and that any specific condition
or disability for work for which he claims compensation is causally related to that employment
injury.3 As part of his burden, the employee must submit rationalized medical opinion evidence
1

5 U.S.C. §§ 8101-8193.

2

J.P., 59 ECAB ___ (Docket No. 07-1159, issued November 15, 2007); Joseph M. Whelan, 20 ECAB 55,
58 (1968).
3

G.T., 59 ECAB ___ (Docket No. 07-1345, issued April 11, 2008); Elaine Pendleton, 40 ECAB 1143,
1145 (1989).

2

based on a complete factual and medical background showing causal relationship.4 The weight
of medical evidence is determined by its reliability, its probative value, its convincing quality,
the care of the analysis manifested and the medical rationale expressed in support of the
physician’s opinion.5
To establish that an injury was sustained in the performance of duty in a claim for
occupational disease, an employee must submit: (1) a factual statement identifying employment
factors alleged to have caused or contributed to the presence or occurrence of the disease or
condition; (2) medical evidence establishing the presence or existence of the disease or condition
for which compensation is claimed; and (3) medical evidence establishing that the diagnosed
condition is causally related to the employment factors identified by the employee.6
Causal relationship is a medical issue and the medical evidence generally required to
establish causal relationship is rationalized medical opinion evidence. Rationalized medical
opinion evidence is medical evidence which includes a physician’s rationalized opinion on
whether there is a causal relationship between the employee’s diagnosed condition and the
compensable employment factors. The opinion of the physician must be based on a complete
factual and medical background of the employee, must be one of reasonable medical certainty,
and must be supported by medical rationale explaining the nature of the relationship between the
diagnosed condition and the specific employment factors identified by the employee.7
ANALYSIS
Appellant was employed as a mail clerk. She has identified “repetitive use” of her hands,
wrists and fingers to process mail as employment factors she deemed responsible for her
condition. Appellant also identified “manipulation[,] verification and lifting of mails” as well as
“repetitive use of legs/knees” to perform employment duties involving “constant” bending,
stooping and standing and “expos[ure] to a cold work area.”
An employee’s statement alleging that an injury occurred at a given time and in a given
manner is of great probative value and will stand unless refuted by strong or persuasive
evidence.8 The employing establishment controverted the claim by noting that appellant had
been on modified duty for a period of time. As there is no evidence contradicting appellant’s
allegations that she did perform repetitive tasks in her mail clerk position, the Board finds
appellant established employment factors relevant to her claim.
Appellant’s burden is to demonstrate that the established employment factors caused a
medically-diagnosed condition. Causal relationship is a medical issue that can only be proven by
4

Id., Nancy G. O’Meara, 12 ECAB 67, 71 (1960).

5

Jennifer Atkerson, 55 ECAB 317, 319 (2004); Naomi A. Lilly, 10 ECAB 560, 573 (1959).

6

See Roy L. Humphrey, 57 ECAB 238, 241 (2005); Ruby I. Fish, 46 ECAB 276, 279 (1994).

7

I.J., 59 ECAB ___ (Docket No. 07-2362, issued March 11, 2008); Victor J. Woodhams, 41 ECAB 345,
352 (1989).
8

Id.

3

probative, rationalized medical opinion evidence. The medical evidence of record lacks the
requisite reasoning to establish causal relationship and, consequently, the Board finds appellant
has not established she sustained an injury in the performance of duty causally related to her
employment.
Medical reports dated July to October 2008 bearing illegible signatures are not competent
medical evidence and thus have no evidentiary value because they cannot be identified as having
been prepared by a “physician” as defined by the Act.9 Thus, this evidence does not establish a
causal relationship between the established employment factors and appellant’s alleged
condition.
The reports and notes signed by Drs. Flinn, Johnson, Lee and Wood have little probative
value on the issue of causal relationship because they lack an opinion explaining how the
established employment factors caused the conditions they diagnosed.10 Therefore, while
Dr. Lee stated that carpal tunnel syndrome is “typically caused by repetitive motions” consistent
with appellant’s job description and thus her condition was “most likely work related,” Dr. Lee
did not identify the specific nature of the repetitive motions appellant performed, nor how often
and for how long she would have performed these motions. Furthermore, he did not explain how
the repetitive motions would have physiologically caused appellant’s carpal tunnel syndrome.
Dr. Lees’ opinion does not demonstrate a causal relationship exists between the established
employment factors and appellant’s condition. Dr. Lee also did not discuss the relevant
employment factors or explain how they caused appellant’s condition. Finally, Dr. Lee’s use of
the words “typically” and “likely” indicates that her opinion is speculative.11
Although, Dr. Wood states that appellant’s arthritis was “exacerbated” by “work stress
and repetitive work activity, because Dr. Wood did not clarify his opinion as to what specific
work stress or repetitive activities exacerbated appellant’s condition, his opinion is too
generalized to establish the required causal relationship. Thus, this evidence does not establish a
causal relationship between the identified employment factors and appellant’s condition.
An award of compensation may not be based on surmise, conjecture or speculation.12
Neither, the fact that appellant’s claimed condition became apparent during a period of
employment nor her belief that her condition was aggravated by her employment is sufficient to
establish causal relationship.13 The fact that a condition manifests itself or worsens during a
period of employment14 or that work activities produce symptoms revelatory of an underlying
9

Vickey C. Randall, 51 ECAB 357 (2000); Merton J. Sills, 39 ECAB 572 (1988) (reports not signed by a
physician lack probative value).
10

See Mary E. Marshall, 56 ECAB 420 (2005) (medical reports that do not contain rationale on causal
relationship have little probative value).
11

Ricky S. Storms, 52 ECAB 349 (2001); Leslie C. Moore, 52 ECAB 132 (2000).

12

Edgar G. Maiscott, 4 ECAB 558 (1952) (holding appellant’s subjective symptoms and self-serving declarations
do not, in the opinion of the Board, constitute evidence of a sufficiently substantial nature).
13

D.I., 59 ECAB ___ (Docket No. 07-1534, issued November 6, 2007); Ruth R. Price, 16 ECAB 688, 691 (1965).

14

E.A., 58 ECAB 677 (2007); Albert C. Haygard, 11 ECAB 393, 395 (1960).

4

condition15 does not raise an inference of causal relationship between a claimed condition and
identified employment factors.
On appeal appellant described in detail her job duties and explained the relationship
between her current conditions with these work activities. She noted that she always worked to
meet the dispatch time. This statement, while relevant to the facts of her claim is not medical
evidence. Without medical evidence establishing the causal connection between her job duties
and her conditions appellant’s burden of proof has not been met.
Because the medical evidence contains no reasoned discussion of causal relationship, one
that soundly explains how appellant’s employment factors caused or aggravated a firmly
diagnosed medical condition, the Board finds appellant has not established the essential element
of causal relationship.
CONCLUSION
The Board finds that appellant has not established that she sustained an injury in the
performance of duty causally related to her employment.
ORDER
IT IS HEREBY ORDERED THAT the May 5, 2009 decision of the Office of Workers’
Compensation Programs is affirmed.
Issued: September 9, 2010
Washington, DC

Alec J. Koromilas, Chief Judge
Employees’ Compensation Appeals Board

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
15

D.E., 58 ECAB 448 (2007); Fabian Nelson, 12 ECAB 155,157 (1960).

5

